Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 1 of 8                    PageID #: 1514



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


GLENN HARALSON,                                 )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )   CIVIL ACTION NO. 19-00264-KD-MU
                                                )
UNITED STATES OF AMERICA, et al.,               )
                                                )
       Defendant.                               )

                                            ORDER

       This action is before the Court on Defendant KONE, Inc.’s Motion to Dismiss, or in the

Alternative, Motion to Clarify the Court’s February 12, 2021 Order (doc. 114), Defendant United

States’ Response (doc. 116), Plaintiff Glenn Haralson’s Response (doc. 117), and KONE’s reply

(doc. 118).1 Upon consideration, and for the reasons set forth herein, the Motion (doc. 114) is

GRANTED.

       A. Background

       Plaintiff Haralson filed his Second Amended Complaint against the United States, KONE,

Inc., and HurtVet Subcontracting, LLC (doc. 32). Haralson alleged six “Causes of Action” - 1)

Negligence, 2) Negligent Failure to Maintain the Premises, and 3) Negligent Failure to Warn, all

three alleged specifically against the United States under the Federal Tort Claims Act; 4) Negligent

Failure to Train and/or Supervise Agents, Servants and Employees, 5) Negligent Failure to Timely

Remedy the Unsafe Condition, and 6) Negligence/Premises Liability, all three specifically alleged

against KONE, HurtVet, and the United States, with the latter negligent under the FTCA (doc. 32).

HurtVet was dismissed (doc. 88) and the action proceeded to the summary judgment stage against


       1
           KONE’s Motion to Strike the United States’ Response (doc. 119) is DENIED.
Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 2 of 8                      PageID #: 1515



KONE and the United States.

        On February 12, 2021, the Court2 entered an order granting in part and denying in part the

motions for summary judgment filed by Defendants United States and KONE (doc. 107). In

relevant part, the Court stated that the “United States and KONE seek summary judgment as to all

counts” and noted that

        2. The second amended complaint clearly names the United States as a defendant
        under all six counts. It expressly identifies KONE as a defendant only with respect to
        Counts Four, Five and Six. KONE, however, addresses Counts One and Two on their
        merits without objecting that it is not a defendant thereunder. (Doc. 98 at 2, 8-10;
        Doc. 105 at 2-4).

(Doc. 107, p. 2, n. 2).3

        The Court found that summary judgment should be granted in favor of the United States and

KONE as to Counts Two through Six but denied as to Count One (doc. 107, p. 9-21, p. 10, n. 7). As

to the denial, and relevant to KONE’s motion, the Court acknowledged that Haralson “advanced” a

“similar negligence theory” as to KONE in his response to KONE’s motion for summary judgment

(Id., p. 21, citing doc. 103, p. 10, Haralson’s response), meaning a “similar negligence theory” to

that alleged against the United States in Count One (Id., p. 18-20). The Court stated as follows:

                The plaintiff advances a similar negligence theory against KONE.
        According to this theory, Busby behaved negligently by acquiescing in Kelley’s
        plan to reset the elevator himself, with the plaintiff inside. (Doc. 103 at 10)

                KONE’s brief and cryptic response describes the plaintiff’s claim as one

        2
        Senior District Judge William Steele entered the summary judgment order. The case was
subsequently transferred to the undersigned.
        3
          Haralson did not number his counts or claims in the Second Amended Complaint, but
review of the document shows that there are six separate claims or counts (doc. 32). The Court and
the parties have referred to them as Counts or Claims One through Six based on their order of
occurrence in the document.

                                                  2
Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 3 of 8                      PageID #: 1516



       based on “vicarious liability,” that is, KONE’s liability for the “intervening actions”
       of Kelley, an “independent actor.” (Doc. 105 at 2-3). KONE, however, does not
       advance, much less support, any legal argument (for example, lack of duty) as to
       why such a claim is unsustainable; simply describing the claim as “novel” and
       challenging the plaintiff to present legal authority supporting it, (id. at 3), is
       insufficient to carry a movant’s initial burden on motion for summary judgment.

                The only circumstance identified by KONE as arguing against the plaintiff’s
       claim is that Busby, who was en route to the tower at the time, issued “warnings” to
       Kelley. (Doc. 105 at 3). KONE apparently refers to Busby’s testimony that he told
       Kelley it would be “on you” were Kelley to reset the elevator. According to Kelley,
       however, Busby specifically told Kelley to reset the elevator, and the Court cannot
       on motion for summary judgment resolve that factual dispute in KONE’s favor. Nor
       is it obvious that Busby’s alleged comment rose to the level of a warning or that
       such a statement would satisfy as a matter of law any duty KONE may have owed
       the plaintiff under the circumstances.
(Doc. 107, p. 21).

       B. Motion to dismiss or clarify

       KONE now seeks dismissal from this action on basis that all claims alleged against it in the

Second Amended Complaint – Counts Four, Five and Six – were dismissed in the summary

judgment order (doc. 114, doc. 118). KONE disagrees with the Court’s characterization of its

motion as moving for summary judgment as to all counts. Instead, KONE states that it moved only

as to Counts Four, Five and Six – the Counts wherein it was named as a defendant - and its motion

was granted as to those Counts. KONE points out that the location of an apostrophe – “defendants’

employees” as opposed to “defendant’s employees” – and incorporations by reference of prior

paragraphs, do not counter the fact that KONE was not named as a defendant in Count One. KONE

argues that the Second Amended Complaint, as pled, did not give it notice that it was a defendant

under Count One.

       KONE also argues that Haralson improperly raised the factual allegations as to the conduct

of KONE’s employee – upon which the Court relied to deny summary judgment as to KONE as to
                                             3
Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 4 of 8                      PageID #: 1517



Count One - for the first time in his response to the motion for summary judgment. KONE argues

that Haralson’s advancing these facts and this theory of negligence at the summary judgment stage

does not amend the Second Amended Complaint and make KONE a defendant as to Count One.

Therefore, KONE should be dismissed.

       Alternatively, KONE seeks clarification as to the claims still pending. KONE asserts that if

Count One is pending as to KONE, it must be given notice of the claims and an opportunity to

defend, since it conducted discovery and participated in this action on the understanding that Counts

Four, Five and Six were the only counts pled against it.

       The United States and Haralson both oppose KONE’s motion. They argue that Haralson’s

use of the plural “defendants’ employees’”, as opposed to “defendant’s”, in Count One along with

incorporating paragraph 10,4 shows KONE is a defendant in Count One and gave KONE sufficient

notice of the claims against it. The United States and Haralson also argue that KONE misapplied

Eleventh Circuit case law when arguing that Haralson raised a new claim at the summary judgment

stage. They assert that in Haralson’s response, he simply alleged additional facts in support of his

properly pled general negligence claim in Count One. The United States and Haralson assert that

they considered Count One as pled against the United States and KONE and both rely upon the

Court’s statement in the order on summary judgment that KONE addressed Haralson’s claim in




       4
          In the “Parties” section of the Second Amended Complaint, KONE is identified as
follows: “10. Defendant KONE, Inc. is sued for Mr. Haralson’s personal injuries caused by the
negligence or omissions of its employees when installing and/or servicing the elevator. These
employees were acting within the scope of their office or employment.” (doc. 32, p. 3).

       Haralson also refers to Paragraph 6 (doc. 117, p. 8), but that paragraph contains a venue
provision – “The acts or omissions giving rise to this claim occurred in the Southern District of
Alabama.” (doc. 32, p. 2).

                                                  4
Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 5 of 8                       PageID #: 1518



Count One in KONE’s motion for summary judgment without objecting that it was not a defendant.

Haralson also asserts that Count Six remains pending for trial to the extent that it raises general

negligence claims against KONE (see infra, Section D) (doc. 116, doc. 117).

       Review of Count One shows that KONE was not named as a defendant. The use of the

plural “defendants’ employees’” in paragraph 17 immediately follows paragraph 16 which states

that “The acts and omissions herein alleged constitute breaches of that duty of care with respect to

Mr. Haralson by The United States of America’s employees who were acting in their office or

employment” (doc. 32, p. 4). The generic incorporation by reference of “the allegations of all

preceding paragraphs as stated fully herein” (doc. 32, ¶ 14) is not sufficient to properly plead

KONE as a defendant in Count One. The Court of Appeals for the Eleventh Circuit has explained

that this sort of “shotgun” pleading makes difficult the process of determining which allegations of

fact are intended to support the different causes of action or claims for relief, and consequently

makes difficult determining what claims are alleged against the defendant. See Vujin v. Galbut, 836

Fed. Appx. 809, 815 (11th Cir. 2020) (identifying “four rough types of shotgun pleadings”).

Haralson’s explanation that paragraph 10 was incorporated into Count One in support of a

negligence claim against KONE is of no consequence at this stage of the litigation.

       Further, the fact that the Court construed KONE’s motion for summary judgment as raising

arguments as to all counts in the Second Amended Complaint and addressed those arguments in the

order on summary judgment, does not amend the Second Amended Complaint to include KONE as

a defendant in Count One. Miccosukee Tribe of Indians of Fla. v. United States, 716 F.3d 535, 559

(11th Cir. 2013) (“And it goes without saying that the court is barred from amending a plaintiff's

claim. One reason for barring such amendment is that in sua sponte amending a plaintiff's claim on

summary judgment, the court may create the impression that it has become the plaintiff's
                                                   5
Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 6 of 8                     PageID #: 1519



advocate—or his worst enemy—depending on what the court does with the claim after amending

it.”). The Court simply addressed the arguments that it thought KONE had raised.

       As to Haralson’s factual allegations and claim of negligence raised against KONE in his

response to the motion for summary judgment, the Court of Appeals for the Eleventh Circuit has

made clear that a plaintiff cannot amend the complaint through an argument raised in “opposition to

the defendant’s motion for summary judgment.” Monaghan v. Worldpay US Inc., 955 F. 3d 855

(11th Cir. 2020) (citation omitted).   Since all the causes of action or counts alleged against KONE

– Counts Four, Five, and Six– have been dismissed on summary judgment, KONE is no longer a

defendant in this action and is due to be dismissed.

       C. Haralson’s motion for leave to amend

       Alternatively, Haralson moves pursuant to Rule 15(a) of the Federal Rules of Civil

Procedure for leave to amend his Second Amended Complaint to name KONE as a defendant in

Count One (doc. 117, p. 9). He argues that KONE would not be prejudiced by an amendment

because it “has fully been involved in the claims made as asserted in this case on Summary

Judgment” (Id.), but he would be extremely prejudiced if KONE is dismissed at this point.

       Haralson’s argument is based upon Fed. R. Civ. P. 15(a), the wrong rule of procedure. The

Court's Rule 16(b) “scheduling order must limit the time to . . . amend the pleadings[.]” Fed. R. Civ.

P. 16(b)(3)(A). If Haralson had moved before the deadline for motions for leave to amend the

pleadings, Rule 15 would have been the proper rule of procedure. However, when the time limit has

passed, Rule 16(b)(4) applies and the movant must demonstrate good cause for seeking leave to

amend after the deadline. S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1241 (11th Cir.

2009); Fed. R. Civ. P. 16(b)(4) (“The schedule may be modified only for good cause and with the

judge's consent.”). The “good cause standard precludes modification unless the schedule cannot be
                                                   6
Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 7 of 8                       PageID #: 1520



met despite the diligence of the party seeking the extension.” Sosa v. Airprint Systems, Inc., 133

F.3d 1417, 1418 (11th Cir.1998) (citation and internal quotation marks omitted). If Haralson was

not diligent then the good cause inquiry should end. Id. (citation omitted). Since Haralson has made

no showing under Rule 16(b)(4), his alternative motion is denied.

       D. Count Six

       In his response, Haralson asserts that the “sole claim remaining for trial is [his] general

negligence claims against the USA and KONE as set forth in Count One and potentially Six” (doc.

117, p. 6). To keep Count Six active for trial, Haralson seeks clarification that “summary judgment

is denied to KONE as to Count Six” (Id., p. 7).

       In support, Haralson divides Count Six, captioned “Negligence/Premises Liability”, into two

claims – one for premises liability against the United States alleged in paragraphs 35-38 and one for

general negligence against KONE alleged in paragraphs 39-43 (doc. 117, p. 3).       Haralson then

asserts as follows:

       Further, the Motion for Summary Judgment Order of this Court on page 15 states
       “both defendants are therefore entitled to Summary Judgment with respect to Count
       Two and USA is likewise entitled to Summary Judgment with respect to Count Six
       to the extent it is based on negligent failure to maintain the premises. (Order on
       Summary Judgment, Page 15). Further, on page 16 of the Court’s Order, its states
       that “both defendants are therefore entitled to Summary Judgment with respect to
       Counts Three and Five and the USA is likewise entitled to Summary Judgment with
       respect to Count Six to the extent based on negligence failure to remedy/warn.”
       (Order, Page 16).

(Doc. 117, p. 6). He then points out that

       … the Court’s conclusion with granting Summary Judgment as to Count Six to
       both defendants appears to be in error based on the wording of the Order. The Prior
       language of the Order does not grant Summary Judgment as to Count Six as to
       KONE and the Count Six claims as to KONE are general negligence claims,
       therefore, plaintiff would respectfully request the Court to amend and clarify its
                                                   7
Case 1:19-cv-00264-KD-MU Document 120 Filed 07/20/21 Page 8 of 8                     PageID #: 1521



       Order and show Summary Judgment is denied to KONE as to Count Six.

(Doc. 117, p. 6-7) (emphasis added).

       KONE objects to Haralson’s argument. Kone argues that Count Six contains only claims for

premises liability. Since KONE was not the property owner, KONE asserts that the Court correctly

granted summary judgment in its favor in footnote 7 (doc. 118, p. 6).

       Review of Count Six shows that Haralson raised only a premises liability claim.

Paragraphs 39-43 specifically allege claims based upon control of the premises or unsafe

conditions on the premises. As to Count Six as pled against KONE, the Court noted, in

relevant part, as follows:

       KONE correctly, and without dispute by the plaintiff, argues it cannot be held
       liable under principles of premises liability, because it is uncontroverted that
       KONE was not the property owner. (Doc. 98 at 7). KONE is thus entitled to
       summary judgment as to Count Six.

(Doc. 107, p. 10, n. 7). Since the Court granted summary judgment as to KONE in footnote

7, it did not need to address KONE again when ruling on the other Counts and Count Six as

to the United States (doc. 107, p. 15-16). Since summary judgment has been granted as to

KONE and the United States as to Count Six, that count is not pending for trial.

       DONE and ORDERED this the 20th day of July 2021.



                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                  8
